DETAILED ACTION
This office action is in response to the communication received on 12/17/2020 concerning application no. 16/088,115 filed on 09/25/2018.
Claims 1-4 and 6-14 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, line 2, recites “sensory array”. This claim element should be amended to “sensor array” as that is what was established in claim 9. The current claim element appears to be a typographical error.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PGPUB No. US 2011/0098572) in view of Yang et al. ("Integrated Optical Coherence Tomography, Ultrasound and Photoacoustic Imaging for Ovarian Tissue Characterization", 5 August 2011, Biomedical Optics Express, Vol. 2 No. 9) further in view of Millett et al. (PGPUB No. US 2014/0180087).

Regarding claim 1, Chen teaches a medical system comprising:
a first laser source (Photoacoustic excitation laser unit 100) configured to emit a first set of laser pulses (Paragraph 0100 teaches that the photoacoustic laser is a nanosecond pulse laser);
a measurement apparatus configured to be placed within a vascular pathway in a region of interest, and wherein to collect data of the vascular pathway (Paragraph 0102 teaches that the multimodal probe 112 is used to obtain tissue and cross-sectional images. This can be in terms of blood vessel imaging and implemented for the monitoring of aneurysms, stents, atherosclerosis, and plaque build-up. Furthermore, it can be used for monitoring blood vessel developments and imaging the blood vessel distribution and evaluating micro-vessel distribution density), the measurement is configured to:
transmit the first set of laser pulses to tissue in the region of interest (Paragraph 0100 teaches that the photoacoustic laser is a nanosecond pulse laser. Fig. 17 shows that the unit 100 is connected to the transmit port 106. Paragraph 0099 teaches that the photoacoustic excitation laser light is used to send light to the tissue and heating the blood vessels);
receive, via the sensor array (Ultrasound transducer 128 in Fig. 18 which is a perspective diagram of Fig. 17), sound waves generated by the tissue as a result of interaction of the first set of laser pulses 
transmit ultrasound signals to tissue in the region of interest (Paragraph 0096 teaches that the ultrasound pulser/receiver 102 is connecter the Tx/Rx port. See Fig. 17. Paragraph 0027 teaches that ultrasound waves are delivered and received by an ultrasound system);
receive, via the sensor array (Ultrasound transducer 128 in Fig. 18 which is a perspective diagram of Fig. 17), ultrasound echo signals as a result of interaction of the ultrasound signals with the tissue (Paragraph 0027 teaches that ultrasound waves are delivered and received by an ultrasound system  after being emitted to a target blood vessel);   
a processing engine in communication with the measurement apparatus, the processing engine controls the measurement apparatus to alternately transmit and receive the data, and is operable to produce an image of the region of interest based on the received sound waves, the received reflected laser pulses, and the received ultrasound echo signals (Paragraphs 0096 and 0097 teach that the ultrasound, photoacoustic, and OCT systems are used in the generation of images. Paragraphs 0027 and 0028 teach that all three modalities are receiving a reflected light or sound that is returned after transmission to a target tissue and this returned data is used In the image generation); and
a display in communication with the processing engine, the display configured to visually display the image of the region of interest (Paragraph 0097 teaches that the images from the OCT, ultrasound, and photoacoustic can be displayed from the display unit 118. The display is connected to the image processor through the scan converter. See Fig. 17).
While Chen teaches the use of a second laser source, Chen is silent on if the second laser source is configured to emit a second set of laser pulses;
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed on a surface of the flexible elongate member, wherein the sensor array comprises an ultrasound transducer and an optical receiver,
transmit the second set of laser pulses to tissue in the region of interest; 

	In an analogous imaging field of endeavor, regarding the tri-modal imaging with photoacoustics, OCT, and ultrasound, Yang teaches a medical sensing system comprising:
a second laser source configured to emit a second set of laser pulses (Section 2.2 “OCT” in page 4, teaches that the OCT system is based on a 110 nm bandwidth swept source system with a scan length of 20kHz. More specifically, the light source is an HSL-2000 from Santec Corp. Recited, “The Fourier
Domain OCT system is based on a 110 nm bandwidth swept source (HSL-2000, Santec Corp., Japan) with center wavelength of 1310 nm and scan rate of 20 kHz.”);
	a measurement apparatus configured to:
transmit the second set of laser pulses to tissue in the region of interest (Results section teaches that the OCT was used in the imaging of a porcine ovary which is shown in Fig. 6);
receive, via the sensor array (Ball Lensed OCT fiber shown in Fig. 1), a set of reflected laser pulses as a result of interaction of the second set of laser pulses with the tissue (Discussion section teaches that the OCT reflected light can be received and is used in the imaging procedure. Recited, “…the OCT ball lens with a reflective material to reflect the light to the imaging medium even in the presence of any index-matching medium”. Fig. 6 shows the imaging generated from the reflected OCT light).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen with Yang’s teaching of a laser source that emits laser pulses. This modified system would allow a user to detect and diagnose cancerous regions of interest with a high resolution morphology (Abstract of Yang teaches that the OCT provides “the high resolution subsurface morphology”).
However, Yang is silent regarding a medical sensing system comprising:

In an analogous imaging field of endeavor, regarding the tri-modal imaging with photoacoustics, OCT, and ultrasound, Millett teaches a medical sensing system comprising:
wherein the measurement apparatus comprises a flexible elongate member (Elongate member in Fig. 2. Paragraph 0047 teaches that the elongate member can be a flexible member) and a sensor array (Sensors 204, 206, 208, 210) disposed on a surface of the flexible elongate member (Paragraph 0048 teaches that the sensors are disposed along the length of the member 202 and this is seen in Fig. 2), wherein the sensor array comprises an ultrasound transducer and an optical receiver (Paragraph 0048 teaches that the sensors on the elongate member can be for IVUS, OCT, photoacoustic IVUS, or any combination thereof. Paragraph 0048 further teaches that the sensor can be an ultrasound transceiver and paragraph 0049 teaches that the sensors include optical sensor components).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen and Yang with Millett’s teaching of a sensor array that is disposed onto the surface of a flexible elongate member. This modified apparatus would allow the user to be able to collect large amounts of multi-modal data for medical diagnoses (Paragraph 0003 of Millett).

	Regarding claim 2, modified Chen teaches the medical sensing system of claim 1, as discussed above.
	However, the combination of Chen, Yang, and Millett are silent regarding a medical sensing system, further comprising a photo detector in communication with the measurement apparatus.
	In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, another embodiment of Chen teaches a medical sensing system, further comprising a photo detector in communication with the measurement apparatus (Paragraph 0091 teaches that optical 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen, Yang, and Millett with another embodiment of Chen which teaches the use of a photodetector. This modified system would allow a user to efficiently acquire light related information and improve the resolution of the generated (Paragraph 0012 of Chen).

Regarding claim 3, modified Chen teaches the medical sensing system of claim 1, as discussed above.
	However, the combination of Chen, Yang, and Millett are silent regarding a medical sensing system, further comprising a motorized reflector system configured to selectively transmit the first set of laser pulses or the second set of laser pulses to the measurement apparatus.
	In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, another embodiment of Chen teaches a medical sensing system, further comprising a motorized reflector system configured to selectively transmit the first set of laser pulses or the second set of laser pulses to the measurement apparatus (Paragraph 0085 teaches that a MEMS motor is able to rotate a mirror that is attached to it. With this rotation, the probe is able to conduct selective change of the laser or light beams, which operate for photoacoustic imaging and OCT imaging, respectively).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen, Yang, and Millett with another embodiment of Chen which teaches the selective use of a first or second set of laser pulses. This modified system would allow a user to image in a more dynamic manner and hence reduce a computational load on the system. Furthermore, this system is able to target smaller regions of interest (Paragraph 0085 of Chen).

Regarding claim 4, modified Chen teaches the medical sensing system of claim 1, as discussed above.

	In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, another embodiment of Chen teaches a medical sensing system, wherein a sensor array of the measurement apparatus is configured to rotate around a longitudinal axis of the measurement apparatus (Paragraph 0087 teaches that a linear array with the ultrasound transducer 76 is disposed on the probe. Furthermore, the probe can be rotated for rotational scanning. Paragraph 0085 teaches a transducer than can be rotated for ultrasound delivery).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen, Yang, and Millett with another embodiment of Chen which teaches rotation of a sensor array about a longitudinal axis. This modified system would allow a user to image in a more dynamic manner and hence reduce a computational load on the interest Furthermore, this system is able to target smaller regions of interest (Paragraph 0085 of Chen).

Regarding claim 6, Chen teaches the medical sensing system of claim 1, as discussed above.
Chen further teaches a medical sensing system, 
wherein the ultrasound transducer is configured to transmit the ultrasound signals and receive the ultrasound echo signals (Paragraph 0027 teaches that the ultrasound waves are delivered and receive ultrasound by an ultrasound system after being emitted to a target blood vessel), and 
wherein the measurement apparatus further comprises an optical emitter (Photoacoustic laser 100 and optical fibers 126) comprising at least one of: 
the first laser source configured to transmit the first set of laser pulses (Paragraph 0098 teaches that the optical fibers 126 are able to deliver the photoacoustic excitation laser light).


However, the combination of Chen, Yang, and Millett are silent regarding a medical sensing system, wherein the optical emitter is disposed opposite the ultrasound transducer.
In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, another embodiment of Chen teaches a medical sensing system, wherein the optical emitter is disposed opposite the ultrasound transducer (Fig. 2 shows that the ultrasound transducer 32 is placed on the opposite side of the OCT probe 10 and prism 24).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen and Yang with another embodiment of Chen which teaches positioning an optical emitter opposite to the ultrasound transducer. This modified system would allow a user to image in a more dynamic manner and hence reduce a computational load on the Furthermore, this system is able to target smaller regions of interest (Paragraph 0085 of Chen).

Regarding claim 8, modified Chen teaches the medical sensing system of claim 6, as discussed above.
Chen further teaches a medical sensing system, wherein the ultrasound transducer is further configured to receive the sound waves generated by the tissue as a result of interaction of the first set of laser pulses with the tissue (Paragraph 0027 teaches that photoacoustic light heats the target and generates sound wavers. These sound waves are then received via the ultrasound system).

Regarding claim 9, Chen teaches a method of mapping a region of interest, comprising: 
generating, with a first laser source, a first set of laser pulses (Paragraph 0100 teaches that the photoacoustic laser is a nanosecond pulse laser); 
transmitting the first and second set of laser pulses along a route to a measurement apparatus positioned within a vascular pathway (Paragraph 0102 teaches that the multimodal probe 112 is used to 
emitting the first set of laser pulses from the measurement apparatus to tissue in a region of interest (Paragraph 0100 teaches that the photoacoustic laser is a nanosecond pulse laser. Fig. 17 shows that the unit 100 is connected to the transmit port 106. Paragraph 0099 teaches that the photoacoustic excitation laser light is used to send light to the tissue and heating the blood vessels); 
receiving, with the sensor array (Ultrasound transducer 128 in Fig. 18 which is a perspective diagram of Fig. 17) of the measurement apparatus positioned within the vascular pathway, sound waves generated by the interaction of the first set of laser pulses with the tissue (Paragraph 0027 teaches that photoacoustic light heats the target and generates sound wavers. These sound waves are then received via the ultrasound system); 
transmitting, with the measurement apparatus positioned within the vascular pathway, ultrasound signals toward the tissue in the region of interest (Paragraph 0096 teaches that the ultrasound pulser/receiver 102 is connecter the Tx/Rx port. See Fig. 17. Paragraph0027 teaches that ultrasound waves are delivered and received by an ultrasound system);
receiving, with the sensor array (Ultrasound transducer 128 in Fig. 18 which is a perspective diagram of Fig. 17) of the measurement apparatus positioned within the vascular pathway, ultrasound echo signals of the transmitted ultrasound (Paragraph 0027 teaches that ultrasound waves are delivered and received by an ultrasound system after being emitted to a target blood vessel);
producing an image of the region of interest based on the received sound waves, the received reflected laser pulses, and the received ultrasound echo signals (Paragraphs 0096 and 0097 teach that the ultrasound, photoacoustic, and OCT systems are used in the generation of images. Paragraphs 0027 and 0028 teach that all three modalities are receiving a reflected light or sound that is returned after transmission to a target tissue and this returned data is used In the image generation); and

While Chen teaches the use of a second laser source, Chen is silent on if the second laser source is configured for generating, with a second laser source, a second set of laser pulses;
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed on a surface of the flexible elongate member, and wherein the sensor array comprises an ultrasound transducer and an optical receiver;
emitting the second set of laser pulses from the measurement apparatus to tissue in the region of interest; 
receiving, with the sensor array of the measurement apparatus positioned within the vascular pathway, reflected laser pulses generated by the interaction of the second set of laser pulses with the tissue.
In an analogous imaging field of endeavor, regarding the tri-modal imaging with photoacoustics, OCT, and ultrasound, Yang teaches a method of mapping a region of interest, comprising: 
generating, with a second laser source, a second set of laser pulses (Section 2.2 “OCT” in page 4, teaches that the OCT system is based on a 110 nm bandwidth swept source system with a scan length of 20kHz. More specifically, the light source is an HSL-2000 from Santec Corp. Recited, “The Fourier
Domain OCT system is based on a 110 nm bandwidth swept source (HSL-2000, Santec Corp., Japan) with center wavelength of 1310 nm and scan rate of 20 kHz.”);
emitting the second set of laser pulses from the measurement apparatus to tissue in the region of interest (Results section teaches that the OCT was used in the imaging of a porcine ovary which is shown in Fig. 6);
receiving, with the sensor array of the measurement apparatus positioned within the vascular pathway, reflected laser pulses generated by the interaction of the second set of laser pulses with the tissue (Discussion section teaches that the OCT reflected light can be received and is used in the imaging 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen with Yang’s teaching of a laser source that emits laser pulses. This modified method would allow a user to detect and diagnose cancerous regions of interest with a high resolution morphology (Abstract of Yang teaches that the OCT provides “the high resolution subsurface morphology”).
However, Yang is silent regarding, a method of mapping a region of interest, comprising:
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed on a surface of the flexible elongate member, and wherein the sensor array comprises an ultrasound transducer and an optical receiver.
In an analogous imaging field of endeavor, regarding the tri-modal imaging with photoacoustics, OCT, and ultrasound, Millett teaches a method of mapping a region of interest, comprising:
wherein the measurement apparatus comprises a flexible elongate member (Elongate member in Fig. 2. Paragraph 0047 teaches that the elongate member can be a flexible member) and a sensor array (Sensors 204, 206, 208, 210) disposed on a surface of the flexible elongate member (Paragraph 0048 teaches that the sensors are disposed along the length of the member 202 and this is seen in Fig. 2), and wherein the sensor array comprises an ultrasound transducer and an optical receiver (Paragraph 0048 teaches that the sensors on the elongate member can be for IVUS, OCT, photoacoustic IVUS, or any combination thereof. Paragraph 0048 further teaches that the sensor can be an ultrasound transceiver and paragraph 0049 teaches that the sensors include optical sensor components).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen and Yang with Millett’s teaching of a sensor array that is disposed onto the surface of a flexible elongate member. This modified method would allow 

Regarding claim 10, modified Chen teaches the method of claim 9, as discussed above.
	However, the combination of Chen, Yang, and Millett are silent regarding a method, further comprising moving the sensor array through the vascular pathway during at least one of receiving the sound waves, transmitting the ultrasound signals, or receiving the ultrasound echo signals.
In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, another embodiment of Chen teaches a method, further comprising moving the sensor array through the vascular pathway during at least one of receiving the sound waves, transmitting the ultrasound signals, or receiving the ultrasound echo signals (Paragraph 0087 teaches that a guidewire can be connected to the probe. Paragraph 0079 teaches that the guidewire 34 is used in the translational movement of the probe. See Fig. 10A. Paragraph 0027 teaches that ultrasound waves are delivered and received by an ultrasound system after being emitted to a target blood vessel).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen, Yang, and Millett with another embodiment of Chen which teaches moving of a sensor array. This modified method would allow a user to image in a more dynamic manner and hence reduce a computational load on the system. Furthermore, this method is able to target smaller regions of interest (Paragraph 0085 of Chen).

Regarding claim 11, modified Chen teaches the method of claim 9, as discussed above.
	However, the combination of Chen, Yang, and Millett are silent regarding a method, further comprising rotating the sensor array during at least one of emitting the first set of laser pulses, emitting the second set of laser pulses, or transmitting ultrasound signals.
In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, another embodiment of Chen teaches a method, further comprising rotating the 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen, Yang, and Millett with another embodiment of Chen which teaches rotation of at least one of the laser pulse sources. This modified method would allow a user to image in a more dynamic manner and hence reduce a computational load on the system. Furthermore, this method is able to target smaller regions of interest (Paragraph 0085 of Chen).

Regarding claim 12, modified Chen teaches the method of claim 9, as discussed above.
	However, Chen is silent regarding a method, wherein receiving the sound waves, receiving the reflected laser pulses, and receiving the ultrasound echo signals are performed sequentially.
	In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, Yang teaches a method, wherein receiving the sound waves, receiving the reflected laser pulses, and receiving the ultrasound echo signals are performed sequentially (Paragraph 1 of the Discussion section teaches that the OCT, US, and photoacoustic acquisition were performed sequentially).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen with Yang’s teaching of sequential imaging of the OCT system with respect to the other modalities. This modified method would allow a user to detect and diagnose cancerous regions of interest with a high resolution morphology (Abstract of Yang teaches that the OCT provides “the high resolution subsurface morphology”).

Regarding claim 13, modified Chen teaches the method of claim 9, as discussed above.


	Regarding claim 14, modified Chen teaches the method in claim 9, as discussed above. 
Chen further teaches a method, wherein the sensory array further comprises a photoacoustic transducer (Paragraph 0096 teaches that the ultrasound pulser/receiver 102 is connecter the Tx/Rx port. Paragraph 0100 teaches that the photoacoustic laser is a nanosecond pulse laser. Fig. 17 shows that the unit 100 is connected to the transmit port 106. Paragraph 0099 teaches that the photoacoustic excitation laser light is used to send light to the tissue and heating the blood vessels. Fig. 18 shows the optical fibers 126 and the transducers 128).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793